                Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 1 of 18




 1   Eric H. Gibbs (SBN 178658)
     Andre Mura (SBN 298541)
 2   Steve Lopez (SBN 300540)
 3   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 4   Oakland, California 94612
 5   Telephone: (510) 350-9700
     Facsimile: (510) 350-9701
 6   ehg@classlawgroup.com
 7   amm@classlawgroup.com
     sal@classlawgroup.com
 8
 9   Scott Silver (pro hac vice to be submitted)
     SILVER LAW GROUP
10   11780 W. Sample Road
     Coral Springs, FL 33065
11
     Telephone: (954) 755-4799
12   Facsimile: (954) 755-4684
     ssilver@silverlaw.com
13
14   Attorneys for Plaintiff

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA

17   BRYAN METZLER, individually and on            Case No. ____________
     behalf of all others similarly situated,
18
                                                   CLASS ACTION COMPLAINT
19                    Plaintiff,
                                                   DEMAND FOR JURY TRIAL
20
     v.
21
     ROBINHOOD FINANCIAL LLC,
22
     ROBINHOOD SECURITIES, LLC, and
23   ROBINHOOD MARKETS, INC.,
24
                      Defendants.
25
26
27
28




                                       CLASS ACTION COMPLAINT
                  Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 2 of 18




 1                                            INTRODUCTION
 2          1.       The Defendant Robinhood entities (collectively, “Robinhood”) are an online
 3   brokerage firm founded in 2013 that provide users with the ability to trade stocks, funds, and
 4   options commission-free. Robinhood’s customers “trade in real time” through the firm’s
 5   website, app or call-in center.
 6          2.       On March 2, 2020, March 3, 2020, and March 9, 2020, Robinhood experienced
 7   total outages of its operating systems, preventing customers from making securities trades
 8   through its website, app, or call center. Consequently, customers could not place trade orders
 9   during the outages.
10          3.       The outages occurred during the then-biggest one-day point gain in Dow
11   history—but also during the advent of the recent stock market crash of March 2020.
12          4.       Plaintiff Bryan Metzler and other Robinhood customers suffered financial losses
13   because they could not execute transactions through the Robinhood trading platform during
14   this time.
15          5.       Plaintiff thus brings this putative class action on behalf of all persons or entities
16   who were unable to transact with their Robinhood accounts, including (among other things)
17   to exercise or hedge expiring options, short positions, or limit orders, during the period of
18   March 2, 2020 through March 9, 2020, for class-wide damages and other equitable relief
19   (among other relief).
20                                       JURISDICTION & VENUE
21          6.       This Court has subject-matter jurisdiction under 28 U.S.C. § 1332(d)(2) because
22   the aggregate claims of all proposed class members are in excess of $5 million, exclusive of
23   interest and costs, and there are more than 100 proposed class members, many of whom are
24   citizens of a state different from Defendants.
25          7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Robinhood
26   resides in this District, transacts business in this District, and its principal place of business is
27   located in this District. Additionally, a substantial part of the events, omissions, and acts
28   giving rise to the claims herein occurred in this District. Robinhood’s Terms & Conditions


                                                  1
                                       CLASS ACTION COMPLAINT
                 Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 3 of 18




 1   also select courts located in Santa Clara County as a venue for legal disputes.
 2          8.      This Court has personal jurisdiction over Robinhood because it is headquartered
 3   in this District and conducted substantial business in this District.
 4                                  INTRADISTRICT ASSIGNMENT
 5          9.      Assignment is proper to the San Francisco or Oakland divisions of this District
 6   under Civil Local Rule 3-2(c)-(d) because a substantial part of the events or omissions which
 7   give rise to this claim occurred in San Mateo County.
 8                                               PARTIES
 9          10.     Plaintiff Bryan Metzler is a citizen and resident of Riverton, Utah.
10          11.     Defendant Robinhood Financial LLC is a Delaware corporation with its
11   principal place of business at 85 Willow Road, Menlo Park, California 94025. It is a wholly-
12   owned subsidiary of Robinhood Markets. Robinhood Financial is registered as a broker-dealer
13   with the U.S. Securities & Exchange Commission. Defendant Robinhood Financial acts as an
14   introducing broker and has a clearing arrangement with its affiliate, Defendant Robinhood
15   Securities.
16          12.     Defendant Robinhood Securities, LLC is a Delaware corporation with its
17   principal place of business at 85 Willow Road, Menlo Park, California 94025. It is a wholly
18   owned subsidiary of Defendant Robinhood Markets. Defendant Robinhood Securities is
19   registered as a broker-dealer with the SEC. Defendant Robinhood Securities acts as a clearing
20   broker and clears trades introduced by its affiliate Defendant Robinhood Financial.
21          13.     Defendant Robinhood Markets, Inc. is a Delaware corporation with its principal
22   place of business at 85 Willow Road, Menlo Park, California 94025. Defendant Robinhood
23   Markets is the corporate parent of Defendants Robinhood Financial and Robinhood Securities.
24                                     FACTUAL ALLEGATIONS
25          14.     Robinhood has grown substantially since its start in 2013. The firm raised $323
26   million in funding in 2019 at a $7.6 billion valuation. With its marketing geared primarily
27   towards younger investors, Robinhood now claims over 10 million users of its trading app.
28          15.     Robinhood markets itself as being “reliable by building our systems from the


                                                 2
                                      CLASS ACTION COMPLAINT
                Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 4 of 18




 1   ground up.” Investors rely upon this technology to allow them to “trade in real time” as
 2   advertised by Robinhood.
 3            16.   On Monday, March 2, 2020, Robinhood’s platform began experiencing technical
 4   problems, causing many users to miss out on the then-biggest one-day point gain in Dow
 5   history. Plaintiff and others customers were unable to trade the securities in their accounts for
 6   a period of over sixteen hours.
 7            17.   On Tuesday, March 3, 2020, a Robinhood spokesperson admitted that the cause
 8   of the March 2 outage was “instability in a part of our infrastructure that allows our systems
 9   to communicate with each other.”
10            18.   Robinhood’s system was again offline on March 3, 2020, for approximately 3
11   hours.
12            19.   Later, in a post on Robinhood’s website titled “An Update from Robinhood’s
13   Founders,” Robinhood’s founders and co-CEOs stated that the cause of the March 3 outage
14   was “stress on our infrastructure— which struggled with unprecedented load,” caused by,
15   among other things, “record volume” of trades.
16            20.   The next week, on March 9, 2020, Robinhood experienced yet another major
17   outage, with customers unable to buy or sell their securities on the public markets. This
18   coincided with a dismal day for stocks, as the Dow Jones Industrial Average tanked 2,000
19   points, and the Nasdaq Composite fell 7.3%.
20            21.   Federal and state securities laws state, securities industry rules require, and
21   industry best practices demand, that brokerage firms with online trading services provide
22   customers with best execution of trades, as well as adequate operational capability to handle
23   customer trading volume.
24            22.   In particular, the Financial Industry Regulatory Authority (“FINRA”), which
25   governs brokers like Robinhood, requires that brokers “must make every effort to execute a
26   marketable customer order that it receives fully and promptly.”
27            23.   Robinhood breached these obligations and caused its customers substantial
28   losses due to its own negligence and failure to maintain adequate infrastructure when it failed


                                                  3
                                       CLASS ACTION COMPLAINT
               Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 5 of 18




 1   to respond adequately—or at all— to trading.
 2          24.    This latest misconduct appears to be part of a pattern of a failure to meet such
 3   obligations to customers.
 4          25.    In fact, for many years, Robinhood has promoted its ability to trade as a benefit
 5   to customers that sets it apart from the vast majority of introducing firms, which rely on third-
 6   party clearing firms to process trades. According to Robinhood Securities, its business model
 7   allows the firm to “cut more fees and made Robinhood faster and more reliable by rebuilding
 8   our systems from the ground up.”
 9          26.    But Robinhood has been found to be unreliable.
10          27.    For example, in December 2018, customers trading in options faced similar
11   outages and incurred significant trading losses. After the December 2018 outage, Robinhood
12   offered access to its premium service free for three months to affected customers.
13          28.    More recently, on December 19, 2019, FINRA announced that it had fined
14   Robinhood $1.25 million for best-execution violations related to its customers’ equity orders
15   and related supervisory failures that spanned from October 2016 to November 2017. The
16   settlement requires Robinhood to retain an independent consultant to review stock trading
17   procedures and mechanisms.
18          29.    Plaintiff Metzler entered into a Customer Agreement in order to use
19   Robinhood’s online trading systems.
20          30.    Plaintiff Metzler bought put contracts through Robinhood’s platform. He
21   submitted sell orders for these contracts on Monday, March 2. However, he was unable to
22   access the sell orders throughout the day, and the transactions were ultimately cancelled by
23   Robinhood, forcing Plaintiff to sell his contracts at a lower price. As a result, Plaintiff Metzler
24   earned significantly less than he would have made had the transactions not been cancelled.
25          31.    Additionally, Plaintiff Metzler had a put option order that he attempted to
26   cancel. However, Robinhood’s platform would not allow him to do so. As a result, the order
27   became effective, causing him to incur a monetary loss on the transaction.
28          32.    Plaintiff Metzler relied on Robinhood to perform pursuant to its Customer


                                                4
                                     CLASS ACTION COMPLAINT
              Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 6 of 18




 1   Agreement and provide the contracted for financial services.
 2         33.    As a result of the outages, Plaintiff suffered significant losses.
 3                                 CLASS ACTION ALLEGATIONS
 4         34.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this
 5   action on behalf of himself and the following proposed class, within which the term
 6   “Outages” is defined to include Robinhood’s total outages on March 2, 2020, March 3, 2020,
 7   and March 9, 2020:
 8         All Robinhood customers within the United States who were not able to execute trades on
           securities or change limit orders during the Outages and incurred financial losses.
 9
10         35.    Excluded from the proposed class are Defendants; any affiliate, parent, or
11   subsidiary of Defendants; any entity in which any Defendant has a controlling interest; any
12   officer, director, or employee of Defendants; any successor or assign of any Defendant;
13   anyone employed by counsel in this action; any judge to whom this case is assigned and his or
14   her spouse; and members of the judge’s staff.
15         36.    Numerosity. Robinhood has millions of customers. Although the precise
16   number of proposed class members is presently unknown to Plaintiff, there are likely
17   thousands of proposed class members based on publicly available news reports. Proposed
18   class members are thus too numerous to practically join in a single action. Class members
19   may be notified of the pendency of this action by reference to Robinhood’s records, or by
20   other alternative means.
21         37.    Commonality and Predominance. Common questions of law and fact exist as to
22   all proposed class members and predominate over questions affecting only individual class
23   members. These common questions include:
24                a.      Whether Robinhood’s technology was inadequate to handle reasonable
25                        consumer demand;
26                b.      Whether Robinhood failed to provide contingencies to customers to
27                        execute timely trades in the event of an outage;
28                c.      Whether Robinhood violated FINRA Rules 4370 and 5310;


                                               5
                                    CLASS ACTION COMPLAINT
              Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 7 of 18




 1                 d.     Whether Robinhood violated state consumer protection laws in failing to
 2                        disclose that its technology-based financial services were inadequate and
 3                        unable to perform for substantial periods of time;
 4                 e.     Whether Robinhood was in breach of its legal, regulatory, and licensing
 5                        requirements by failing to provide adequate access to financial services in
 6                        a timely manner;
 7                 f.     Whether Robinhood was in breach of its contracts and/or the implied
 8                        covenant of good faith and fair dealing in connection with its failure to
 9                        provide financial services in a timely manner;
10                 g.     Whether Robinhood was negligent or grossly negligent by failing to
11                        provide financial services in a timely manner due to its substandard and
12                        inadequate technology platform;
13                 h.     Whether Robinhood breached its fiduciary duties to customers by failing
14                        to provide adequate access to financial services in a timely manner;
15                 i.     Whether Robinhood was unjustly enriched by its conduct; and
16                 j.     Whether Plaintiff and the other proposed class members were injured by
17                        Robinhood’s conduct, and if so, the appropriate class-wide measure of
18                        damages, restitution, and other appropriate relief, including injunctive
19                        relief.
20          38.    Typicality. Plaintiff’s claims are typical of those of the claims of the proposed
21   class because Plaintiff and proposed class members all sustained damages from the
22   Defendants’ wrongful conduct in a substantially identical manner, giving rise to substantially
23   the same claims.
24          39.    Adequacy. Plaintiff is an adequate representative of the proposed class because
25   his interests do not conflict with the interests of the members of the class he proposes to
26   represent. Plaintiff has retained counsel experienced in class action securities litigation, and
27   who will prosecute this action vigorously on class members’ behalf..
28          40.    Superiority. A class action is superior to other available means for the fair and


                                                6
                                     CLASS ACTION COMPLAINT
               Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 8 of 18




 1   efficient adjudication of this dispute. The injury suffered by each class member, while
 2   meaningful on an individual basis, is not of such magnitude as to make the prosecution of
 3   individual actions against Robinhood economically feasible. Even if class members
 4   themselves could afford such individualized litigation, the court system could not. In
 5   addition to the burden and expense of managing many actions arising from the defect,
 6   individualized litigation presents a potential for inconsistent or contradictory judgments.
 7   Individualized litigation increases the delay and expense to all parties and the court system
 8   presented by the legal and factual issues of the case. By contrast, a class action presents far
 9   fewer management difficulties and provides the benefits of single adjudication, economy of
10   scale, and comprehensive supervision by a single court.
11          41.    Additionally, the proposed class may be certified because:
12                 a.     The prosecution of separate actions by the individual members of the
13                        proposed class would create a risk of inconsistent adjudications, which
14                        could establish incompatible standards of conduct for Robinhood;
15                 b.     The prosecution of individual actions could result in adjudications, which
16                        as a practical matter, would be dispositive of the interests of nonparty
17                        class members or which would substantially impair their ability to
18                        protect their interests; and
19                 c.     Robinhood has acted or refused to act on grounds generally applicable to
20                        the proposed class, thereby making appropriate final and injunctive relief
21                        with respect to members of the proposed class as a whole.
22                                     FIRST CAUSE OF ACTION
23                                         Breach of Contract
24          42.    Plaintiff incorporates the above allegations by reference.
25          43.    As set forth above, Plaintiff and proposed class members entered into binding
26   and enforceable contracts with Robinhood.
27          44.    Plaintiff and proposed class members gave consideration that was fair and
28   reasonable, and performed all conditions, covenants, and promises required under their


                                                7
                                     CLASS ACTION COMPLAINT
              Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 9 of 18




 1   agreements with Robinhood.
 2          45.    Robinhood materially breached the terms of these contracts with Plaintiff and
 3   proposed class members by, among other things:
 4                 a.     Failing to disclose that its financial services platform was not adequately
 5                        built or maintained such that it could not reliably provide financial
 6                        services;
 7                 b.     Failing to provide financial services during the outages because it lacked
 8                        infrastructure and systems to ensure that it could perform pursuant to its
 9                        contracts with Plaintiff and proposed class members;
10                 c.     Failing to provide an alternate means for customers to place timely trades
11                        in the event its platform was not reliably providing financial services;
12                 d.     Failing to execute trades and other requested customer actions promptly
13                        and fully (as also required by FINRA Rule 5310); and
14                 e.     Failing to comply with all applicable legal, regulatory, and licensing
15                        requirements.
16          46.    As a result of Robinhood’s breach of contract, Plaintiff and proposed class
17   members suffered actual damages and did not receive the full benefit of their bargain.
18          47.    Accordingly, Plaintiff and proposed class members are entitled to damages
19   and/or restitution in an amount to be proven at trial.
20                                    SECOND CAUSE OF ACTION
21                 Breach of the Implied Covenant of Good Faith and Fair Dealing
22          48.    Plaintiff incorporates the above allegations by reference.
23          49.    As set forth above, Plaintiff and proposed class members entered into binding
24   and enforceable contracts with Robinhood.
25          50.    Under common law, a covenant of good faith and fair dealing is implied into
26   every contract requiring all parties to act in good faith, make reasonable efforts to perform
27   their contractual obligations (both explicit and fairly implied), and not impair the rights of the
28   other parties to receive their rights, benefits, and reasonable expectations under the contract.


                                                 8
                                      CLASS ACTION COMPLAINT
              Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 10 of 18




 1          51.    Robinhood violated the covenant of good faith and fair dealing implied in its
 2   contracts with Plaintiff and proposed class members by:
 3                 a.     Failing to disclose that its financial services platform was not adequately
 4                        built or maintained such that it could not reliably provide financial
 5                        services;
 6                 b.     Failing to provide financial services during the outages because it lacked
 7                        infrastructure and systems to ensure that it could perform pursuant to its
 8                        contracts with Plaintiff and proposed class members;
 9                 c.     Failing to provide an alternate means for customers to place timely trades
10                        in the event its platform was not reliably providing financial services;
11                 d.     Failing to execute trades and other requested customer actions promptly
12                        and fully (as also required by FINRA Rule 5310); and
13                 e.     Failing to comply with all applicable legal, regulatory, and licensing
14                        requirements.
15          52.    Plaintiff and proposed class members gave consideration that was fair and
16   reasonable, and performed all conditions, covenants, and promises required under their
17   agreements with Robinhood.
18          53.    As a result of Robinhood’s breach of the implied covenant of good faith and fair
19   dealing, Plaintiff and proposed class members are entitled to damages and/or restitution in
20   an amount to be proven at trial.
21                                      THIRD CAUSE OF ACTION
22                                       Breach of Fiduciary Duty
23          54.    Plaintiff incorporates the above allegations by reference.
24          55.    As a licensed provider of financial services, Robinhood at all times relevant
25   herein was a fiduciary to Plaintiff and proposed class members and owed them the highest
26   good faith and integrity in performing its financial services on their behalf.
27          56.    Robinhood breached its fiduciary duties to Plaintiff and proposed class
28   members by:


                                                 9
                                      CLASS ACTION COMPLAINT
               Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 11 of 18




 1                 a.     Failing to disclose that its financial services platform was not adequately
 2                        built or maintained such that it could not reliably provide financial
 3                        services;
 4                 b.     Failing to provide financial services during the outages because it lacked
 5                        infrastructure and systems to ensure that it could perform pursuant to its
 6                        contracts with Plaintiff and proposed class members;
 7                 c.     Failing to provide an alternate means for customers to place timely trades
 8                        in the event its platform was not reliably providing financial services;
 9                 d.     Failing to execute trades and other requested customer actions promptly
10                        and fully (as also required by FINRA Rule 5310); and
11                 e.     Failing to comply with all applicable legal, regulatory, and licensing
12                        requirements.
13         57.     Robinhood’s conduct has caused Plaintiff and proposed class members harm,
14   losses, and damages and continues to expose them to harm because Robinhood continues to
15   breach its fiduciary duties. These losses reflect damages to Plaintiff and proposed class
16   members in an amount to be determined at trial or separate proceedings as necessary.
17                                    FOURTH CAUSE OF ACTION
18                                             Negligence
19         58.     Plaintiff incorporates the above allegations by reference.
20         59.     Robinhood owed Plaintiff and proposed class members a duty to exercise
21   reasonable care in executing trades and other requested customer actions in a full and prompt
22   manner.
23         60.     Robinhood breached this duty by:
24                 a.     Failing to disclose that its financial services platform was not adequately
25                        built or maintained such that it could not reliably provide financial
26                        services;
27                 b.     Failing to provide financial services during the outages because it lacked
28                        infrastructure and systems to ensure that it could perform pursuant to its


                                                 10
                                      CLASS ACTION COMPLAINT
             Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 12 of 18




 1                       contracts with Plaintiff and proposed class members;
 2                c.     Failing to provide an alternate means for customers to place timely trades
 3                       in the event its platform was not reliably providing financial services;
 4                d.     Failing to execute trades and other requested customer actions promptly
 5                       and fully (as also required by FINRA Rule 5310); and
 6                e.     Failing to comply with all applicable legal, regulatory, and licensing
 7                       requirements.
 8         61.    As a direct, reasonably foreseeable, and proximate result of Robinhood’s failure
 9   to exercise reasonable care, Plaintiff and proposed class members have suffered damages that
10   they could not have prevented through the exercise of reasonable diligence.
11         62.    Plaintiff and proposed class members seek monetary damages for these harms
12   and other recovery as allowed by law.
13                                    FIFTH CAUSE OF ACTION
14                                         Gross Negligence
15         63.    Plaintiff incorporates the above allegations by reference.
16         64.    Robinhood owed Plaintiff and proposed class members a duty to exercise
17   reasonable care in executing trades and other requested customer actions in a complete and
18   timely manner.
19         65.    Robinhood breached this duty by:
20                a.     Failing to disclose that its financial services platform was not adequately
21                       built or maintained such that it could not reliably provide financial
22                       services;
23                b.     Failing to provide financial services during the outages because it lacked
24                       infrastructure and systems to ensure that it could perform pursuant to its
25                       contracts with Plaintiff and proposed class members;
26                c.     Failing to provide an alternate means for customers to place timely trades
27                       in the event its platform was not reliably providing financial services;
28                d.     Failing to execute trades and other requested customer actions promptly


                                                11
                                     CLASS ACTION COMPLAINT
                 Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 13 of 18




 1                          and fully (as also required by FINRA Rule 5310); and
 2                   e.     Failing to comply with all applicable legal, regulatory, and licensing
 3                          requirements.
 4          66.      Robinhood’s breaches of its duties of care to Plaintiff and proposed class
 5   members constitutes gross negligence because it constitutes an extreme departure from what
 6   a reasonably careful entity in the same situation would do to prevent foreseeable harm to
 7   Plaintiff and proposed class members. Robinhood acted willfully, wantonly, and with
 8   conscious and reckless disregard for the rights and interests of Plaintiff and proposed class
 9   members. Its acts and omissions had a great probability of causing considerable harm, and in
10   fact did.
11          67.      As a direct, reasonably foreseeable, and proximate result of Robinhood’s failure
12   to exercise reasonable care, Plaintiff and proposed class members have suffered damages that
13   they could not have prevented through the exercise of reasonable diligence.
14          68.      Plaintiff and proposed class members seek monetary damages for these harms,
15   including punitive damages, and other recovery as allowed by law.
16                                      SIXTH CAUSE OF ACTION
17                        Violation of California’s Consumers Legal Remedies Act,
18                                      Cal. Civ. Code §§ 1750, et seq.
19          69.      Plaintiff incorporates the above allegations by reference.
20          70.      Robinhood is a “person” within the meaning of Civil Code §§ 1761 and 1770,
21   and it has provided “goods” or “services” within the meaning of Civil Code §§ 1761 and 1770.
22          71.      Plaintiff and members of the proposed class are “consumers” within the
23   meaning of Civil Code §§ 1761 and 1770, and have engaged in a “transaction” within the
24   meaning of Civil Code §§ 1761 and 1770.
25          72.      Robinhood’s acts and practices in connection with its deficient financial services
26   violate § 1770 of the Consumers Legal Remedies Act for at least the following reasons:
27                   a.     Robinhood represents that its goods or services have characteristics, uses,
28                          or benefits that they do not have;


                                                 12
                                      CLASS ACTION COMPLAINT
              Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 14 of 18




 1                b.     Robinhood advertises its goods or services with intent not to sell them as
 2                       advertised;
 3                c.     Robinhood represents that its goods or services are of a particular
 4                       standard, quality, or grade when they are not;
 5                d.     Robinhood represents that a transaction conferred or involved rights,
 6                       remedies, or obligations which they do not; and
 7                e.     Robinhood represents that its goods or services have been supplied in
 8                       accordance with a previous representation when they have not.
 9         73.    As described above, Robinhood knowingly concealed and failed to disclose that
10   its platform was not adequately built or maintained to handle reasonable consumer demand
11   such that it failed to execute trades and other actions requested by customers in a full and
12   prompt manner. As Robinhood knew, had it disclosed these facts, Plaintiff, proposed class
13   members, and reasonable consumers would not have used Robinhood’s services, and thus
14   Robinhood concealed these facts with the intent to profit from its nondisclosure.
15         74.    Had Robinhood not concealed and instead adequately disclosed these issues,
16   Plaintiff, members of the proposed class, and reasonable consumers would not have
17   purchased or would have paid less for Robinhood’s financial services.
18         75.    Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff will send a notice
19   letter to Robinhood to provide it with the opportunity to correct its business practices. Should
20   Robinhood decline to reform its conduct in response to the demand and this complaint,
21   Plaintiff will amend this complaint to add a demand for damages.
22         76.    Pursuant to Cal. Civ. Code § 1780, Plaintiff seeks an order enjoining Robinhood
23   from the unlawful practices described above, a declaration that Robinhood’s conduct violates
24   the Consumers Legal Remedies Act, and reasonable attorney’s fees and costs of litigation.
25                                  SEVENTH CAUSE OF ACTION
26                        Violation of California’s Unfair Competition Law,
27                               Cal. Bus. & Prof. Code §§ 17200, et seq.
28         77.    Plaintiff incorporates the above allegations by reference.


                                               13
                                    CLASS ACTION COMPLAINT
              Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 15 of 18




 1         78.    Robinhood has violated and continues to violate California’s Unfair
 2   Competition Law, Cal. Bus. & Prof. Code § 17200, et seq., which prohibits unlawful, unfair,
 3   and fraudulent business acts or practices.
 4         79.    Robinhood’s acts and practices, as alleged in this complaint, constitute unlawful,
 5   unfair, and fraudulent business practices under the Unfair Competition Law. In particular,
 6   Robinhood knowingly failed to disclose that its platform was not adequately built or
 7   maintained to handle reasonable consumer demand, failed to provide an alternative means
 8   for customers to execute trades, and failed to execute trades and other actions requested by
 9   customers in a full and prompt manner.
10         80.    Robinhood’s business acts and practices are unlawful in that they violate the
11   Consumers Legal Remedies Act, Cal. Civil Code § 1750, et seq. and FINRA Rule 5310 (which
12   requires execution of orders fully and promptly).
13         81.    Robinhood’s acts and practices also constitute fraudulent practices in that they
14   are likely to deceive a reasonable consumer. As described above, Robinhood knowingly
15   concealed and failed to disclose that its platform was not adequately built or maintained to
16   handle reasonable consumer demand such that it failed to exercise trades and other actions
17   requested by customers in a complete and timely manner. As Robinhood knew, had it
18   disclosed these facts, Plaintiff, proposed class members, and reasonable consumers would not
19   have used Robinhood’s services, and thus Robinhood concealed these facts with the intent to
20   profit from its nondisclosure.
21         82.    Robinhood’s conduct also constitutes an unfair practice within the meaning of
22   the Unfair Competition Law because:
23                a.     The gravity of harm to Plaintiff and proposed class members from
24                       Robinhood’s acts and practices far outweighs any legitimate utility of that
25                       conduct;
26                b.     Robinhood’s conduct is immoral, unethical, oppressive, unscrupulous, or
27                       substantially injurious to Plaintiff and members of the proposed class;
28                       and


                                                 14
                                      CLASS ACTION COMPLAINT
              Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 16 of 18




 1                c.     Robinhood’s conduct undermines or violates the stated policies
 2                       underlying the Consumers Legal Remedies Act, FINRA regulations, and
 3                       established public policies intended to regulate the fair and ethical sale of
 4                       goods and services, including protecting consumers against unfair and
 5                       sharp business practices and promoting a basic level of honesty and
 6                       reliability in the marketplace.
 7         83.    As a direct and proximate result of Robinhood’s business practices, Plaintiff and
 8   proposed class members suffered injury in fact and lost money or property.
 9         84.    Plaintiff and proposed class members are entitled to restitution, injunctive relief,
10   and reasonable attorney’s fees and costs.
11                                    EIGHTH CAUSE OF ACTION
12                                        Unjust Enrichment
13         85.    Plaintiff incorporates the above allegations by reference.
14         86.    Robinhood has obtained unjust benefits from Plaintiff and proposed class
15   members resulting in inequity.
16         87.    Robinhood engaged in unfair, fraudulent, and unjust conduct, including:
17                a.     Failing to disclose that its financial services platform was not adequately
18                       built or maintained such that it could not reliably provide financial
19                       services;
20                b.     Failing to provide financial services during the outages because it lacked
21                       infrastructure and systems to ensure that it could perform pursuant to its
22                       contracts with Plaintiff and proposed class members;
23                c.     Failing to provide an alternate means for customers to place timely trades
24                       in the event its platform was not reliably providing financial services;
25                d.     Failing to execute trades and other requested customer actions promptly
26                       and fully (as also required by FINRA Rule 5310); and
27                e.     Failing to comply with all applicable legal, regulatory, and licensing
28                       requirements.


                                                 15
                                      CLASS ACTION COMPLAINT
                Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 17 of 18




 1         88.      By its deceptive, misleading, and improper conduct alleged above, Robinhood
 2   obtained money from and was unjustly enriched at the expense of Plaintiff and proposed
 3   class members.
 4         89.      It would be inequitable and unconscionable for Robinhood to retain the profits,
 5   benefits, and other compensation obtained through its deceptive, misleading, and improper
 6   conduct.
 7         90.      Plaintiff and proposed class members are entitled to restitution or disgorgement
 8   of, or the imposition of a construction trust upon, all profits, benefits and other compensation
 9   obtained by Robinhood through its deceptive, misleading, and improper conduct.
10                                         PRAYER FOR RELIEF
11         Plaintiff requests that the Court enter a judgment awarding the following relief:
12         a.       An order certifying the proposed class and appointing Plaintiff’s counsel to
13                  represent the class;
14         b.       An order awarding Plaintiff and proposed class members their actual damages,
15                  punitive damages, and any other form of monetary relief provided by law,
16                  except that no monetary relief is presently sought for violations of the
17                  Consumers Legal Remedies Act;
18         c.       An order awarding Plaintiff and proposed class members restitution,
19                  disgorgement, or other equitable relief as the Court deems proper, except that
20                  no monetary restitution is presently sought for violations of the Consumers
21                  Legal Remedies Act;
22         d.       An order awarding Plaintiff and proposed class members pre-judgment and
23                  post-judgment interest as allowed under the law;
24         e.       An order awarding Plaintiff and proposed class members reasonable attorney’s
25                  fees and costs of suit, including expert witness fees; and
26         f.       An order awarding such other and further relief as this Court may deem just
27                  and proper.
28


                                                 16
                                      CLASS ACTION COMPLAINT
              Case 3:20-cv-02286-SK Document 1 Filed 04/03/20 Page 18 of 18




 1                                          JURY DEMAND
 2         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury for all issues
 3   so triable under the law.
 4
 5   DATED: April 3, 2020                     Respectfully submitted,
 6
                                              GIBBS LAW GROUP LLP
 7
 8
                                              By:    /s/ Eric H. Gibbs
 9
                                              Eric H. Gibbs
10
                                              Andre Mura
11                                            Steve Lopez
                                              GIBBS LAW GROUP LLP
12                                            505 14th Street, Suite 1110
13                                            Oakland, California 94612
                                              Telephone: (510) 350-9700
14                                            Facsimile: (510) 350-9701
15                                            ehg@classlawgroup.com
                                              amm@classlawgroup.com
16                                            sal@classlawgroup.com
17
                                              Scott Silver (pro hac vice to be submitted)
18                                            SILVER LAW GROUP
19                                            11780 W. Sample Road
                                              Coral Springs, FL 33065
20                                            Telephone: (954) 755-4799
                                              Facsimile: (954) 755-4684
21
                                              ssilver@silverlaw.com
22
                                              Attorneys for Plaintiff
23
24
25
26
27
28


                                               17
                                    CLASS ACTION COMPLAINT
